Exhibit 10.2

 

VEECO INSTRUMENTS INC.

2000 STOCK INCENTIVE PLAN

(formerly known as the 2000 STOCK OPTION PLAN, as amended)

 

1.             Purpose

 

The purpose of the Plan is to provide a means through which the Company and its
Affiliates may attract capable persons to enter and remain in the employ of the
Company and Affiliates and to provide a means whereby employees, directors and
consultants of the Company and its Affiliates can acquire and maintain Common
Stock ownership, thereby strengthening their commitment to the welfare of the
Company and Affiliates and promoting an identity of interest between
stockholders and these employees.

 

The Plan provides for granting Incentive Stock Options, Nonqualified Stock
Options and Restricted Stock.

 

2.             Definitions

 

The following definitions shall be applicable throughout the Plan.

 

“Affiliate” means (i) any entity that directly or indirectly is controlled by,
or is under common control with the Company, (ii) any entity in which the
Company has a significant equity interest, and (iii) any Subsidiary; in each
case as determined by the Committee.

 

“Annual Revenue” means the Company’s or a business unit’s net sales for the
fiscal year, determined in accordance with generally accepted accounting
principles; provided, however, that prior to the fiscal year, the Committee
shall determine whether any significant item(s) shall be excluded or included
from the calculation of Annual Revenue with respect to one or more Participants.

 

“Board” means the Board of Directors of the Company or, to the extent the Board
of Directors of the Company has authorized a committee thereof to take action
with respect to the Plan on its behalf, the committee so authorized.

 

“Cash Flow” means, as to any Fiscal Period, the operating cash flow of the
Company for such Fiscal Period, provided that prior to the Fiscal Period, the
Committee shall determine whether any significant item(s) shall be included or
excluded from the calculation of Cash Flow with respect to one or more
Participants.

 

“Cause” means the Company or an Affiliate having “cause” to terminate a
Participant’s employment or service, as defined in any existing employment,
consulting or any other agreement between the Participant and the Company or an
Affiliate or, in the absence of such an employment, consulting or other
agreement, upon (i) the determination by the Committee that the Participant has
ceased to perform his duties to the Company or an Affiliate (other than as a
result of his incapacity due to physical or mental illness or injury), which
failure amounts to an intentional and extended neglect of his duties to such
party, (ii) the Committee’s

 

--------------------------------------------------------------------------------


 

determination that the Participant has engaged or is about to engage in conduct
materially injurious to the Company or an Affiliate, (iii) the Participant
having been convicted of, or pleaded guilty or no contest to, a felony or a
crime involving moral turpitude or (iv) the failure of the Participant to follow
instruction of the Board or his direct superiors.

 

“Change in Control, shall, unless in the case of a particular Plan Award, the
applicable Plan Award Agreement states otherwise or contains a different
definition of “Change in Control”, be deemed to occur upon:

 

(i)            the acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (each, a “Person”) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or
more (on a fully diluted basis) of either (A) the then outstanding shares of
Common Stock, taking into account as outstanding for this purpose such Common
Stock issuable upon the exercise of options or warrants, the conversion of
convertible stock or debt, and the exercise of any similar right to acquire such
common stock (the “Outstanding Company Common Stock”) or (B) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of the Plan, the following
acquisitions shall not constitute a Change of Control: (I) any acquisition by
the Company, (II) any acquisition by any employee benefit plan sponsored or
maintained by the Company or any Affiliate, (III) any acquisition by any Person
which complies with clauses (A), (B) and (C) of subsection (v) of this
Section 2(f), or (IV) in respect of an Award held by a particular Participant,
any acquisition by the Participant or any “affiliate” (within the meaning of 17
C.F.R. §230.405) of the Participant (persons described in clauses (I), (II), and
(IV) being referred to hereafter as “Excluded Persons”);

 

(ii)           Individuals who, on the date hereof, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director subsequent to the date
hereof, whose election or nomination for election was approved by a vote of at
least two-thirds of the Incumbent Directors then on the Board (either by a
specific vote or by approval of the proxy statement of the Corporation in which
such person is named as a nominee for director, without written objection to
such nomination) shall be deemed to be an Incumbent Director; provided, however,
that no individual initially elected or nominated as a director of the
Corporation as a result of an actual or threatened election contest with respect
to directors or as a result of any other actual or threatened solicitation of
proxies or consents by or on behalf of any person other than the Board shall be
deemed to be an Incumbent Director;

 

(iii)          the dissolution or liquidation of the Company;

 

(iv)          the sale of all or substantially all of the business or assets of
the Company; or

 

(v)           the consummation of a merger, consolidation, statutory share
exchange or similar form of corporate transaction involving the Company that
requires the approval of the Company’s stockholders, whether for such
transaction or the issuance of securities in the transaction (a “Business
Combination”), unless immediately following such

 

2

--------------------------------------------------------------------------------


 

Business Combination: (A) more than 50% of the total voting power of (x) the
corporation resulting from such Business Combination (the “Surviving
Corporation”), or (y) if applicable, the ultimate parent corporation that
directly or indirectly has beneficial ownership of sufficient voting securities
eligible to elect a majority of the directors of the Surviving Corporation (the
“Parent Corporation”), is represented by the Outstanding Company Voting
Securities that were outstanding immediately prior to such Business Combination
(or, if applicable, is represented by shares into which the Outstanding Company
Voting Securities were converted pursuant to such Business Combination), (B) no
Person (other than any Excluded Person), is or becomes the beneficial owner,
directly or indirectly, of 30% or more of the total voting power of the
outstanding voting securities eligible to elect directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation)
and (C) at least a majority of the members of the board of directors of the
Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) following the consummation of the Business Combination were
Incumbent Directors.

 

“Code” means the Internal Revenue Code of 1986, as amended.  Reference in the
Plan to any section of the Code shall be deemed to include any amendments or
successor provisions to such section and any regulations under such section.

 

“Committee” means a committee of at least two people as the Board may appoint to
administer the Plan or, if no such committee has been appointed by the Board,
the Board.  Unless the Board is acting as the Committee or the Board
specifically determines otherwise, each member of the Committee shall, at the
time he takes any action with respect to a Plan Award under the Plan, be an
Eligible Director.  However, the mere fact that a Committee member shall fail to
qualify as an Eligible Director shall not invalidate any Plan Award granted by
the Committee which Plan Award is otherwise validly made under the Plan.

 

“Common Stock” means the common stock, par value $0.01 per share, of the
Company.

 

“Company” means Veeco Instruments Inc. With respect to the definitions of the
Performance Goals, the Committee may determine that “Company” means Veeco
Instruments Inc. and one or more of its Affiliates.

 

“Date of Grant” means the date on which the granting of a Plan Award is
authorized, or such other date as may be specified in such authorization or, if
there is no such date, the date indicated on the applicable Plan Award
Agreement.

 

“Disability” means, unless in the case of a particular Plan Award, the
applicable Plan Award Agreement states otherwise, the entitlement of a
Participant to receive benefits under the long-term disability plan of the
Company or an Affiliate, as may be applicable to the Participant in question,
or, in the absence of such a plan, the complete and permanent inability by
reason of illness or accident to perform the duties of the occupation at which a
Participant was employed or served when such disability commenced or, as
determined by the Committee based upon medical evidence acceptable to it.

 

3

--------------------------------------------------------------------------------


 

“Earnings Per Share” means as to any Fiscal Period, the Company’s Net Income
divided by a weighted average number of shares of Stock outstanding and dilutive
common equivalent shares of Stock deemed outstanding.

 

“EBITA” means Net Income before interest, taxes and amortization, each as
determined under generally accepted accounting principles or as otherwise
defined hereunder.

 

“Effective Date” means the means the date on which the Plan is approved by the
Board, subject to the approval of the stockholders of the Company.

 

“Eligible Director” means a person who is (i) a “non-employee director” within
the meaning of Rule 16b-3 under the Exchange Act, or a person meeting any
similar requirement under any successor rule or regulation and (ii) an “outside
director” within the meaning of Section 162(m) of the Code, and the Treasury
Regulations promulgated thereunder; provided, however, that clause (ii) shall
apply only with respect to grants of Plan Awards with respect to which the
Company’s tax deduction could be limited by Section 162(m) of the Code if such
clause did not apply.

 

“Eligible Person” means any (i) individual regularly employed by the Company or
an Affiliate who satisfies all of the requirements of Section 6; provided,
however, that no such employee covered by a collective bargaining agreement
shall be an Eligible Person unless and to the extent that such eligibility is
set forth in such collective bargaining agreement or in an agreement or
instrument relating thereto; (ii) director of the Company or an Affiliate or
(iii) consultant or advisor to the Company or an Affiliate who may be offered
securities pursuant to Form S-8 (which, as of the Effective Date, includes only
those who (A) are natural persons and (B) provide bona fide services to the
Company or an Affiliate other than in connection with the offer or sale of
securities in a capital-raising transaction, and do not directly or indirectly
promote or maintain a market for the Company’s securities).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value”, on a given date means (i) if the Stock is listed on a
national securities exchange, the closing price on the primary exchange with
which the Stock is listed and traded on the date prior to such date, or, if
there is no such sale on that date, then on the last preceding date on which
such a sale was reported; (ii) if the Stock is not listed on any national
securities exchange but is quoted in the National Market System of the National
Association of Securities Dealers Automated Quotation System (“NASDAQ”) on a
last sale basis, the closing price reported on the date prior to such date, or,
if there is no such sale on that date, then on the last preceding date on which
a sale was reported; or (iii) if the Stock is not listed on a national
securities exchange nor quoted in the NASDAQ on a last sale basis, the amount
determined by the Committee to be the fair market value based upon a good faith
attempt to value the Stock accurately and computed in accordance with applicable
regulations of the Internal Revenue Service.

 

“Fiscal Period” means the fiscal year, quarter or other period of the Company.

 

“Incentive Stock Option” means an Option granted by the Committee to a
Participant under the Plan which is designated by the Committee as an incentive
stock option as

 

4

--------------------------------------------------------------------------------


 

described in Section 422 of the Code and which otherwise meets the requirements
set forth herein.

 

“Mature Shares” means shares of Stock owned by a Participant which are not
subject to any pledge or other security interest and have either been held by
the Participant for six months, previously acquired by the Participant on the
open market or meet such other requirements as the Committee may determine
necessary in order to avoid an accounting earnings charge on account of the use
of such shares to pay the Option Price or satisfy a withholding obligation in
respect of a Plan Award.

 

“Net Income” means as to any Fiscal Period, the income after taxes of the
Company for such Fiscal Period determined in accordance with generally accepted
accounting principles, provided that prior to the Fiscal Period, the Committee
shall determine whether any significant item(s) shall be included or excluded
from the calculation of Net Income with respect to one or more Participants.

 

“New Orders” means as to any Fiscal Period, the firm orders for a system,
product, part, or service that are recorded for such Fiscal Period.

 

“Non-Employee Director” means a member of the Board who is not an employee of
the Company or any Affiliate.

 

“Nonqualified Stock Option” means an Option granted by the Committee to a
Participant under the Plan which is not designated by the Committee as an
Incentive Stock Option.

 

“Normal Termination” means termination of employment or service with the Company
or an Affiliate:

 

(i)            on account of death or Disability;

 

(ii)           by the Company or such Affiliate without Cause; or

 

(iii)          in the case of Plan Awards granted to an Eligible Director, a
resignation from or a failure to be re-elected to the Board.

 

“Option” means an award granted under Section 7.

 

“Option Period” means the period described in Section 7(d).

 

“Option Price” means the exercise price for an Option as described in
Section 7(a).

 

“Original Effective Date” shall mean April 3, 2000, the date on which the
Company’s 2000 Stock Option Plan was approved by the Board.

 

“Participant” means an Eligible Person who has been selected by the Committee to
participate in the Plan and to receive a Plan Award pursuant to Section 6.

 

5

--------------------------------------------------------------------------------


 

“Performance Goals” means the goal(s) (or combined goal(s)) determined by the
Committee (in its discretion) to be applicable to a Participant with respect to
an award of shares of Restricted Stock.  As determined by the Committee, the
Performance Goals applicable to an award of shares of Restricted Stock may
provide for a targeted level or levels of achievement using one or more of the
following measures: (a) Annual Revenue, (b) Cash Flow, (c) Earnings Per Share,
(d) EBITA, (e)  Net Income, (f) New Orders, (g) Personal Goals, (h) Return on
Assets, and (i) Return on Sales.  The Performance Goals may differ from
Participant to Participant and from award to award.  Any criteria used may be
(i) measured in absolute terms, (ii) compared to another company or companies,
(iii) measured against the performance of the Company as a whole or a segment of
the Company and/or (iv) measured on a pre-tax or post-tax basis (if applicable).

 

“Personal Goals” means as to a Participant, the objective and measurable goals
set by a “management by objectives” or other process and approved by the
Committee (in its discretion).

 

“Plan” means this Veeco Instruments Inc. 2000 Stock Incentive Plan.

 

“Plan Award” means an award of Options or Restricted Stock as the Committee
determines.

 

“Plan Award Agreement” means any agreement between the Company and a Participant
who has been granted a Plan Award pursuant to Section 7 or 8 which defines the
rights and obligations of the parties thereto.

 

“Restricted Stock” means an award of Common Stock subject to restrictions as
provided in Section 8 of this Plan.

 

“Restricted Stock Agreement” means a Plan Award Agreement relating to the grant
of Restricted Stock.

 

“Return on Assets” means as to any Fiscal Period, the Net Income of the Company
divided by the average of beginning and ending assets.

 

“Return on Sales” means as to any Fiscal Period, the percentage equal to the
Company’s Net Income or the business unit’s EBITA, divided by the Company’s or
the business unit’s revenue for such Fiscal Period.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Stock” means the Common Stock or such other authorized shares of stock of the
Company as the Committee may from time to time authorize for use under the Plan.

 

“Subsidiary” means any subsidiary of the Company as defined in Section 424(f) of
the Code.

 

6

--------------------------------------------------------------------------------


 

3.             Effective Date and Duration

 

The Plan is effective as of the Effective Date; provided that the effectiveness
of the Plan and the validity of any and all Plan Awards granted pursuant to the
Plan is contingent upon approval of the Plan by the shareholders of the Company
in a manner intended to comply with the shareholder approval requirements of
Sections 162(m) and 422(b)(i) of the Code.

 

The expiration date of the Plan, on and after which no Plan Awards may be
granted hereunder, shall be the tenth anniversary of the Original Effective
Date; provided, however, that the administration of the Plan shall continue in
effect until all matters relating to Plan Awards previously granted have been
settled.

 

4.             Administration

 

The Committee shall administer the Plan.  A majority of the members of the
Committee shall constitute a quorum.  The acts of a majority of the members
present at any meeting at which a quorum is present or acts approved in writing
by a majority of the Committee shall be deemed the acts of the Committee.

 

(a)           Subject to the provisions of the Plan and applicable law, the
Committee shall have the power, in addition to other express powers and
authorizations conferred on the Committee by the Plan, to: (i) designate
Participants; (ii) determine the type or types of Plan Awards to be granted to a
Participant; (iii) determine the number of Shares to be covered by, or with
respect to which payments, rights, or other matters are to be calculated in
connection with, Plan Awards; (iv) determine the terms and conditions of any
Plan Awards; (v) determine whether, to what extent, and under what circumstances
Plan Awards may be settled or exercised in cash, Stock, other securities, other
Plan Awards or other property, or canceled, forfeited or suspended and the
method or methods by which Plan Awards may be canceled, forfeited, suspended or,
if applicable, settled or exercised; (vi) determine whether, to what extent, and
under what circumstances cash, Stock, other securities, other Plan Awards, other
property and other amounts payable with respect to a Plan Award shall be
deferred either automatically or at the election of the holder thereof or of the
Committee; (vii) interpret, administer reconcile any inconsistency, correct any
default and/or supply any omission in the Plan and any instrument or agreement
relating to, or Plan Award granted under, the Plan; (viii) establish, amend,
suspend, or waive such rules and regulations and appoint such agents as it shall
deem appropriate for the proper administration of the Plan; and (ix) make any
other determination and take any other action that the Committee deems necessary
or desirable for the administration of the Plan.

 

(b)           Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations and other decisions under or with respect to the
Plan or any Plan Award or any documents evidencing Plan Awards shall be within
the sole discretion of the Committee, may be made at any time and shall be
final, conclusive and binding upon all parties, including, without limitation,
the Company, any Affiliate, any Participant, any holder or beneficiary of any
Plan Award, and any shareholder.

 

(c)           Notwithstanding the above, no Committee member holding Options
granted pursuant to Section 7(a)(ii) hereof may participate in any action of the
Committee with respect to any claim or dispute regarding only that Committee
member.

 

7

--------------------------------------------------------------------------------


 

5.             Grant of Awards; Shares Subject to the Plan

 

The Committee may, from time to time, grant Plan Awards to one or more Eligible
Persons; provided, however, that:

 

(a)           Subject to Section 10, the aggregate number of shares of Stock in
respect of which Plan Awards may be granted under the Plan shall not exceed
7,030,000, of which no more than 200,000 may be in the form of Restricted Stock;

 

(b)           Shares of Stock authorized under the Plan shall be deemed to have
been used in settlement of Plan Awards whether or not they are actually
delivered.  In the event any Plan Award shall be surrendered, terminate, expire,
or be forfeited, the number of shares of Stock no longer subject thereto shall
thereupon be released and shall thereafter be available for new grants under the
Plan;

 

(c)           Shares of Stock delivered by the Company in settlement of Plan
Awards granted under the Plan may be authorized and unissued Stock or Stock held
in the treasury of the Company or may be purchased on the open market or by
private purchase;

 

(d)           Subject to Section 10, (i) no person may be granted Options under
the Plan during any calendar year with respect to more than 300,000 shares of
Stock; provided that such number shall be adjusted pursuant to Section 10 only
in a manner which will not cause Options granted under the Plan to fail to
qualify as “performance-based compensation” under Section 162(m) of the Code;
and (ii) no person may be granted Restricted Stock under the Plan during any
calendar year with respect to more than 50,000 shares of Stock; provided that,
in the case of (i) above, such number shall be adjusted pursuant to Section 10
only in a manner which will not cause the Plan Awards granted under the Plan to
qualify as “performance-based compensation” under Section 162(m) of the Code and
in the case of Plan Awards referred to in (ii) which were intended to qualify as
performance-based compensation, such number shall be adjusted as provided above.

 

(e)           Without limiting the generality of the preceding provisions of
this Section 5, the Committee may, but solely with the Participant’s consent,
agree to cancel any Plan Award under the Plan and issue a new Plan Award in
substitution therefor upon such terms as the Committee may in its sole
discretion determine, provided that the substituted Plan Award satisfies all
applicable Plan requirements as of the date such new Award is made, provided
further that, without shareholder approval, no such action may lower the
exercise price of a previously granted Option.

 

6.             Eligibility

 

Participation shall be limited to Eligible Persons who have received written
notification from the Committee, or from a person designated by the Committee,
that they have been selected to participate in the Plan.

 

8

--------------------------------------------------------------------------------


 

7.             Terms of Options

 

(a)           Option Grants.

 

(i)            Eligible Persons.  The Committee is authorized to grant one or
more Incentive Stock Options or Nonqualified Stock Options to any Eligible
Person; provided, however, that no Incentive Stock Options shall be granted to
any Eligible Person who is not an employee of the Company or a Subsidiary.  Each
Option so granted shall be subject to the following conditions of this
Section 7, or to such other conditions as may be reflected in the applicable
Plan Award Agreement.

 

(ii)           Eligible Directors.  In addition to discretionary grants of
Options pursuant to Section 7(a)(i), each Participant who is a Non-Employee
Director of the Company shall receive upon initial election to office and
thereafter annually on the date of the Company’s annual meeting of stockholders
(provided that such date is at least 6 months following such Eligible Director’s
initial election to office) an Option to acquire 10,000 shares of Stock at a
price equal to the Fair Market Value of the shares of Stock subject to such
Option on the Date of Grant.

 

(b)           Option Price.  The exercise price (“Option Price”) per share of
Stock for each Option shall be set by the Committee at the time of grant but
shall not be less than the Fair Market Value of a share of Stock on the Date of
Grant subject, in the case of an Incentive Stock Option, to Section 7(g).

 

(c)           Manner of Exercise and Form of Payment.  No shares of Stock shall
be delivered pursuant to any exercise of an Option until payment in full of the
aggregate exercise price therefor is received by the Company.  Options which
have become exercisable may be exercised by delivery of written notice of
exercise to the Committee accompanied by payment of the Option Price.  The
Option Price shall be payable in cash and/or, at the sole discretion of the
Committee, shares of Stock valued at the Fair Market Value at the time the
Option is exercised (including by means of attestation of ownership of a
sufficient number of shares of Stock in lieu of actual delivery of such shares
to the Company), provided that such shares of Stock are Mature Shares, or, in
the discretion of the Committee, either (i) in other property having a fair
market value on the date of exercise equal to the Option Price, (ii) by
delivering to the Committee a copy of irrevocable instructions to a stockbroker
to deliver promptly to the Company an amount of loan proceeds, or proceeds of
the sale of the Stock subject to the Option, sufficient to pay the Option Price
or (iii) by such other method as the Committee may allow.

 

(d)           Vesting.

 

(i)            In General.  Unless otherwise provided in a Stock Option
Agreement or other written agreement between the Company and a Participant,
Options shall vest and become exercisable as follows:

 

(x)            with respect to one-third of the shares of Stock covered by the
Option, on the first anniversary of the Date of Grant;

 

9

--------------------------------------------------------------------------------


 

(y)           with respect to an additional one-third of the shares of Stock
covered by the Option, on the second anniversary of the Date of Grant;

 

(z)            with respect to the remaining one-third of the shares of Stock
covered by the Option, on the third anniversary of the Date of Grant.

 

Notwithstanding the foregoing, the Committee may, in its sole discretion,
accelerate the exercisability of any Option, which acceleration shall not affect
the terms and conditions of any such Option other than with respect to
exercisability.  If an Option is exercisable in installments, such installments
or portions thereof which become exercisable shall remain exercisable until the
Option expires.

 

(ii)           Non-Employee Directors.  Notwithstanding Section 7(d)(i), Options
granted to Eligible Directors shall be immediately vested and exercisable as of
the Date of Grant.

 

(e)           Option Period and Termination.       An Option may be exercised by
the holder thereof in accordance with Section 7(d) above; provided, however,
that no Option shall be exercisable later than seven years from the Date of
Grant (the “Option Period”).  Notwithstanding the foregoing, unless the
applicable Stock Option Agreement or other written agreement between the Company
and a Participant provides otherwise, an Option shall expire earlier than the
end of the Option Period in the following circumstances:

 

(i)            If prior to the end of the Option Period, the Participant shall
undergo a Normal Termination, the Option shall expire on the earlier of the last
day of the Option Period and the date that is three months after the date of
such Normal Termination; provided, however, that any Participant whose
employment with the Company or any Affiliate is terminated and who is
subsequently rehired by the Company or any Affiliate prior to the expiration of
the Option shall not be considered to have undergone a termination.  In the
event of a Normal Termination, the Option shall remain exercisable by the
Participant for the period described in the first sentence of this
Section 7(e)(i), only to the extent the Option was exercisable at the time of
such Normal Termination.

 

(ii)           If the Participant dies prior to the end of the Option Period and
while still in the employ or service of the Company or an Affiliate, or
following a Normal Termination but prior to the expiration of an Option, the
Option shall expire on the earlier of the last day of the Option Period and the
date that is one year after the date of death of the Participant.  In such
event, the Option shall remain exercisable by the person or persons to whom the
Participant’s rights under the Option pass by will or the applicable laws of
descent and distribution until its expiration, only to the extent the Option was
exercisable by the Participant at the time of death.

 

(iii)          If the Participant ceases employment or service with the Company
and Affiliates for reasons other than Normal Termination or death, the Option
shall expire immediately upon such cessation of employment or service.

 

10

--------------------------------------------------------------------------------


 

(f)            Other Terms and Conditions.  Except as specifically provided
otherwise in a Stock Option Agreement, each Option granted under the Plan shall
be subject to the following terms and conditions:

 

(i)            Each Option or portion thereof that is exercisable shall be
exercisable for the full amount of such exercisable portion or for any part
thereof.

 

(ii)           Each Option shall cease to be exercisable, as to any share of
Stock, when the Participant purchases the share or when the Option expires.

 

(iii)          Subject to Section 9(h), Options shall not be transferable by the
Participant except by will or the laws of descent and distribution and shall be
exercisable during the Participant’s lifetime only by the Participant.

 

(iv)          Each Option shall vest and become exercisable by the Participant
in accordance the provisions of Section 7(d).

 

(v)           At the time of any exercise of an Option, the Committee may, in
its sole discretion, require a Participant to deliver to the Committee a written
representation that the shares of Stock to be acquired upon such exercise are to
be acquired for investment and not for resale or with a view to the distribution
thereof.  Upon such a request by the Committee, delivery of such representation
prior to the delivery of any shares of Stock issued upon exercise of an Option
shall be a condition precedent to the right of the Participant or such other
person to purchase any such shares.  In the event certificates for Stock are
delivered under the Plan with respect to which such investment representation
has been obtained, the Committee may cause a legend or legends to be placed on
such certificates to make appropriate reference to such representation and to
restrict transfer in the absence of compliance with applicable federal or state
securities laws.

 

(vi)          Each Participant awarded an Incentive Stock Option under the Plan
shall notify the Company in writing immediately after the date he or she makes a
disqualifying disposition of any shares of Stock acquired pursuant to the
exercise of such Incentive Stock Option.  A disqualifying disposition is any
disposition (including any sale) of such Stock before the later of (a) two years
after the Date of Grant of the Incentive Stock Option and (b) one year after the
date the Participant acquired the Stock by exercising the Incentive Stock
Option.

 

(g)           Incentive Stock Option Grants to 10% Stockholders. 
Notwithstanding anything to the contrary in this Section 7, if an Incentive
Stock Option is granted to a Participant who owns stock representing more than
ten percent of the voting power of all classes of stock of the Company or of a
Subsidiary, the Option Period shall not exceed five years from the Date of Grant
of such Option and the Option Price shall be at least 110 percent of the Fair
Market Value (on the Date of Grant) of the Stock subject to the Option.

 

(h)           $100,000 Per Year Limitation for Incentive Stock Options.  To the
extent the aggregate Fair Market Value (determined as of the Date of Grant) of
Stock for which Incentive Stock Options are exercisable for the first time by
any Participant during any calendar year (under all plans of the Company)
exceeds $100,000, such excess Incentive Stock Options shall be treated as
Nonqualified Stock Options.

 

11

--------------------------------------------------------------------------------


 

(i)            Voluntary Surrender.  The Committee may permit the voluntary
surrender of all or any portion of any Nonqualified Stock Option granted under
the Plan to be conditioned upon the granting to the Participant of a new Option
for the same or a different number of shares of Stock as the Option surrendered
or require such voluntary surrender as a condition precedent to a grant of a new
Option to such Participant.  Such new Option shall be exercisable at an Option
Price, during an Option Period, and in accordance with any other terms or
conditions specified by the Committee at the time the new Option is granted, all
determined in accordance with the provisions of the Plan without regard to the
Option Price, Option Period, or any other terms and conditions of the
Nonqualified Stock Option surrendered.

 

8.             Restricted Stock

 

(a)           Award of Restricted Stock.

 

(i)            The Committee is authorized to award shares of Restricted Stock
to any Eligible Person.  Each award of Restricted Stock shall be subject to the
following conditions of this Section 8, or to such other conditions as may be
reflected in the applicable Restricted Stock Agreement.

 

(ii)           The Committee shall from time to time, in its sole and absolute
discretion, (A) select which Eligible Persons shall be awarded Restricted Stock,
(B) determine the purchase price, if any, and form of payment for Restricted
Stock; and (C) determine any other terms and conditions applicable to such
Restricted Stock, consistent with this Plan.

 

(iii)          Upon the selection of a Participant to be awarded Restricted
Stock, the Committee shall instruct the Secretary of the Company to issue a
certificate representing such Restricted Stock and may impose such conditions on
the issuance of such Restricted Stock as it deems appropriate.

 

(b)           General Restrictions.

 

(i)            All shares of Restricted Stock issued under this Plan (including
any shares received by holders thereof with respect to shares of Restricted
Stock as a result of stock dividends, stock splits or any other form of
recapitalization) shall, be subject to such restrictions as the Committee shall
provide, which restrictions shall be set forth in the applicable Restricted
Stock Agreement and may include, without limitation, restrictions concerning
voting rights and transferability and restrictions based on duration of
employment with the Company, Company performance and individual performance;
provided, however, that the Committee, on such terms and conditions as it
determines to be appropriate, may remove any or all of the restrictions imposed
by the terms of the Restricted Stock Agreement including, without limitation,
upon a Change in Control.  Restricted Stock may not be transferred, sold or
encumbered until all restrictions terminate or expire.

 

(ii)           The Committee, in its sole discretion, may impose such other
restrictions on Shares of Restricted Stock as it may deem advisable or
appropriate, in accordance with this Section 8.

 

12

--------------------------------------------------------------------------------


 

(iii)          The Committee may set restrictions based upon the achievement of
specific performance objectives (Company-wide, divisional, or individual),
applicable federal or state securities laws, or any other basis determined by
the Committee in its discretion.

 

(c)           Section 162(m) Performance Restrictions.  For purposes of
qualifying grants of Restricted Stock as “performance-based compensation” under
Section 162(m) of the Code, the Committee, in its discretion, may set
restrictions based upon the achievement of Performance Goals.  The Performance
Goals shall be set by the Committee on or before the latest date permissible to
enable the Restricted Stock to qualify as “performance-based compensation” under
Section 162(m) of the Code.  In granting Restricted Stock which is intended to
qualify under Section 162(m) of the Code, the Committee shall follow any
procedures determined by it from time to time to be necessary or appropriate to
ensure qualification of the Restricted Stock under Section 162(m) of the Code
(e.g., in determining the Performance Goals).

 

(d)           Legend on Certificates.  The Committee, in its discretion, may
legend the certificates representing Restricted Stock to give appropriate notice
of such restrictions.  For example, the Committee may determine that some or all
certificates representing Shares of Restricted Stock shall bear the following
legend:

 

“The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer as set forth in the Veeco Instruments Inc.
2000 Stock Incentive Plan and in a Restricted Stock Agreement.  A copy of the
Plan and such Restricted Stock Agreement may be obtained from the Secretary of
Veeco Instruments Inc.”

 

(e)           Termination of Employment.  Except as otherwise expressly provided
for herein or in the applicable Restricted Stock Agreement, any shares of
Restricted Stock which are subject to restriction at the time of an Employee’s
termination of employment with the Company for any reason, or when a director’s
service as director of the Company ends or when a consulting arrangement
terminates, as applicable, shall be forfeited upon such termination and the
Participant shall have no further rights to or with respect to such shares.

 

(f)            Repurchase of Restricted Stock.  The Committee shall provide in
the terms of each individual Restricted Stock Agreement that upon a termination
of employment of a Participant or, if applicable, upon a termination of any
consulting relationship between the restricted stockholder and the Company, the
Company shall have the right but not the obligation, to purchase any Restricted
Stock held by such Participant or consultant at a cash price per share equal to
the price paid by the Participant or consultant for such Restricted Stock;
provided, however, that provision may be made that no such right of repurchase
shall exist in the event of a Normal Termination or termination of consultancy
without Cause.

 

(g)           Restricted Stock Agreement.  Restricted Stock shall be issued only
pursuant to a written Restricted Stock Agreement, which shall be executed by the
Participant and an authorized officer of the Company and which shall contain
such terms and conditions as the Committee shall determine, consistent with this
Plan.

 

13

--------------------------------------------------------------------------------


 

(h)           Escrow; Rights as a Stockholder.  The Secretary of the Company or
such other escrow holder as the Committee may appoint shall retain physical
custody of each certificate representing Restricted Stock until all of the
restrictions imposed under the Restricted Stock Agreement with respect to the
shares evidenced by such certificate expire or shall have been removed. While
such shares are held by the escrow holder, the Participant shall have, unless
otherwise provided by the Committee and subject to the provisions of this
Section 8, all the rights of a stockholder with respect to said shares, subject
to any restrictions among other shareholders of Common Stock, including the
right to receive all dividends and other distributions paid or made with respect
to the shares represented by such certificate; provided, however, that in the
discretion of the Committee, any extraordinary distributions with respect to the
Common Stock shall be subject to the restrictions set forth in this Section 8.

 

(i)            Return of Restricted Stock to Company.  On the date set forth in
the applicable Restricted Stock Agreement, the Restricted Stock for which
restrictions have not lapsed shall revert to the Company and again shall become
available for grant under the Plan.

 

9.             General

 

(a)           Additional Provisions of a Plan Award.  Plan Awards granted to a
Participant under the Plan also may be subject to such other provisions (whether
or not applicable to the benefit awarded to any other Participant) as the
Committee determines appropriate including, without limitation, provisions to
assist the Participant in financing the purchase of shares of Stock upon the
exercise of options, provisions for the forfeiture of or restrictions on resale
or other disposition of shares of Stock acquired under any Plan Award,
provisions giving the Company the right to repurchase shares of Stock acquired
under any Plan Award in the event the Participant elects to dispose of such
shares, provisions allowing the Participant to elect to defer the receipt of
shares of Stock upon the exercise of Options for a specified time or until a
specified event, and provisions to comply with Federal and state securities laws
and Federal and state tax withholding requirements.  Any such provisions shall
be reflected in the applicable Plan Award Agreement.

 

(b)           Privileges of Stock Ownership.  Except as otherwise specifically
provided in the Plan, no person shall be entitled to the privileges of ownership
in respect of shares of Stock which are subject to Plan Awards hereunder until
such shares have been issued to that person.

 

(c)           Government and Other Regulations.  The obligation of the Company
to make payment of Plan Awards in shares of Stock or otherwise shall be subject
to all applicable laws, rules, and regulations, and to such approvals by
governmental agencies as may be required.  Notwithstanding any terms or
conditions of any Plan Award to the contrary, the Company shall be under no
obligation to issue, offer to sell or to sell and shall be prohibited from
issuing, offering to sell or selling any shares of Stock pursuant to a Plan
Award unless such shares have been properly registered for issuance or sale
pursuant to the Securities Act with the Securities and Exchange Commission or
unless the Company has received an opinion of counsel, satisfactory to the
Company, that such shares may be issued, offered or sold without such
registration pursuant to an available exemption therefrom and the terms and
conditions of such exemption have been fully complied with.  The Company shall
be under no obligation to register for issuance or sale under the Securities Act
any of the shares of Stock to be issued, offered or

 

14

--------------------------------------------------------------------------------


 

sold under the Plan.  If the shares of Stock issued, offered for sale or sold
under the Plan are issued, offered or sold pursuant to an exemption from
registration under the Securities Act, the Company may restrict the transfer of
such shares and may legend Stock certificates representing such shares of Stock
in such manner as it deems advisable to ensure the availability of any such
exemption.

 

(d)           Tax Withholding.

 

(i)            A Participant may be required to pay to the Company or any
Affiliate and the Company or any Affiliate shall have the right and is hereby
authorized to withhold from any shares of Stock or other property deliverable
under any Plan Award or from any compensation or other amounts owing to a
Participant the amount (in cash, Stock or other property) of any required tax
withholding and payroll taxes in respect of the issuance, vesting or exercise of
any Plan Award, or any payment or transfer under a Plan Award or under the Plan
and to take such other action as may be necessary in the opinion of the Company
to satisfy all obligations for the payment of such taxes.

 

(ii)           Without limiting the generality of clause (i) above, the
Committee may, in its sole discretion, permit a Participant to satisfy, in whole
or in part, the foregoing withholding liability (but no more than the minimum
required withholding liability) by (A) delivery of shares of Stock owned by the
Participant (which shares must be Mature Shares) with a Fair Market Value equal
to such withholding liability or (B) having the Company withhold from the number
of shares of Stock otherwise issuable pursuant to the exercise of an Option or
from any Restricted Stock Award a number of shares of Stock with a Fair Market
Value equal to such withholding liability.

 

(e)           Claim to Plan Awards and Employment Rights.  No employee of the
Company or any Affiliate, or other person, shall have any claim or right to be
granted a Plan Award under the Plan or, having been selected for the grant of a
Plan Award, to be selected for a grant of any other Award.  Neither the Plan nor
any action taken hereunder shall be construed as giving any Participant any
right to be retained in the employ or service of the Company or any Affiliate.

 

(f)            No Liability of Committee Members.  No member of the Committee
shall be personally liable by reason of any contract or other instrument
executed by such member or on his behalf in his capacity as a member of the
Committee nor for any mistake of judgment made in good faith, and the Company
shall indemnify and hold harmless each member of the Committee and each other
employee, officer or director of the Company to whom any duty or power relating
to the administration or interpretation of the Plan may be allocated or
delegated, against any cost or expense (including counsel fees) or liability
(including any sum paid in settlement of a claim) arising out of any act or
omission to act in connection with the Plan unless arising out of such person’s
own fraud or willful bad faith; provided, however, that approval of the Board
shall be required for the payment of any amount in settlement of a claim against
any such person.  The foregoing right of indemnification shall not be exclusive
of any other rights of indemnification to which such persons may be entitled
under the Company’s Articles of Incorporation or By-Laws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.

 

15

--------------------------------------------------------------------------------


 

(g)           Governing Law.  The Plan shall be governed by and construed in
accordance with the internal laws of the State of Delaware without regard to the
principles of conflicts of law thereof, or principals of conflicts of law of any
other jurisdiction which could cause the application of the laws of any
jurisdiction other than the State of Delaware.

 

(h)           Nontransferability.

 

(i)            Each Option shall be exercisable only by the Participant during
the Participant’s lifetime, or, if permissible under applicable law, by the
Participant’s legal guardian or representative.  No Plan Award may be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by a
Participant otherwise than by will or by the laws of descent and distribution
and any such purported assignment, alienation, pledge, attachment, sale,
transfer or encumbrance shall be void and unenforceable against the Company or
any Affiliate; provided that the designation of a beneficiary shall not
constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance.

 

(ii)           Notwithstanding the foregoing, the Committee or its delegate may,
in its sole discretion, permit Nonqualified Stock Options or Restricted Stock to
be transferred by a Participant, without consideration, subject to such rules as
the Committee may adopt consistent with any applicable Plan Award Agreement to
preserve the purposes of the Plan, to:

 

(A)          any person who is a “family member” of the Participant, as such
term is used in the instructions to Form S-8 (collectively, the “Immediate
Family Members”);

 

(B)           a trust solely for the benefit of the Participant and his or her
Immediate Family Members;

 

(C)           a partnership or limited liability company whose only partners or
shareholders are the Participant and his or her Immediate Family Members; or

 

(D)          any other transferee as may be approved either (a) by the Board or
the Committee in its sole discretion, or (b) as provided in the applicable Plan
Award Agreement;

 

(each transferee described in clauses (A), (B), (C) and (D) above is hereinafter
referred to as a “Permitted Transferee”); provided that the Participant gives
the Committee advance written notice describing the terms and conditions of the
proposed transfer and the Committee notifies the Participant in writing that
such a transfer would comply with the requirements of the Plan.  For purposes of
this paragraph, “delegate” shall refer to the Chief Executive Officer of the
Company, except with respect to the transfer of any of Chief Executive Officer’s
own Plan Awards.

 

(iii)          The terms of any Plan Award transferred in accordance with the
preceding paragraph (ii) shall apply to the Permitted Transferee and any
reference in the Plan, or in any applicable Plan Award Agreement, to a
Participant shall be deemed to refer to the Permitted Transferee, except that
(A) Permitted Transferees shall not be entitled to transfer any

 

16

--------------------------------------------------------------------------------


 

Plan Awards, other than by will or the laws of descent and distribution; (B)
Permitted Transferees shall not be entitled to exercise any transferred Plan
Awards unless there shall be in effect a registration statement on an
appropriate form covering the shares of Stock to be acquired pursuant to the
exercise of such Plan Award if the Committee determines, consistent with any
applicable Plan Award Agreement, that such a registration statement is necessary
or appropriate, (C) the Committee or the Company shall not be required to
provide any notice to a Permitted Transferee, whether or not such notice is or
would otherwise have been required to be given to the Participant under the Plan
or otherwise, and (D) the consequences of termination of the Participant’s
employment by, or services to, the Company or any Affiliate under the terms of
the Plan and the applicable Plan Award Agreement shall continue to be applied
with respect to the Participant, following which the Plan Awards shall be
exercisable by the Permitted Transferee only to the extent, and for the periods,
specified in the Plan and the applicable Plan Award Agreement.

 

(i)            Reliance on Reports.  Each member of the Committee and each
member of the Board shall be fully justified in relying, acting or failing to
act, and shall not be liable for having so relied, acted or failed to act in
good faith, upon any report made by the independent public accountant of the
Company and upon any other information furnished in connection with the Plan by
any person or persons other than himself.

 

(j)            Relationship to Other Benefits.  No payment under the Plan shall
be taken into account in determining any benefits under any pension, retirement,
profit sharing, group insurance or other benefit plan of the Company or any
Affiliate, except as otherwise specifically provided in such other plan.

 

(k)           Expenses.  The expenses of administering the Plan shall be borne
by the Company.

 

(l)            Pronouns.  Masculine pronouns and other words of masculine gender
shall refer to both men and women.

 

(m)          Titles and Headings.  The titles and headings of the sections in
the Plan are for convenience of reference only, and in the event of any
conflict, the text of the Plan, rather than such titles or headings shall
control.

 

(n)           Termination of Employment.  For all purposes herein, a person who
transfers from employment or service with the Company to employment or service
with an Affiliate or vice versa, or from employment or service with one
Affiliate to employment or service with another Affiliate, shall not be deemed
to have terminated employment or service with the Company or any such Affiliate.

 

(o)           Severability.  If any provision of the Plan or any Plan Award
Agreement is or becomes or is deemed to be invalid, illegal, or unenforceable in
any jurisdiction or as to any person or Plan Award, or would disqualify the Plan
or any Plan Award under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to the applicable
laws, or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan or
the Plan Award,

 

17

--------------------------------------------------------------------------------


 

such provision shall be stricken as to such jurisdiction, person or Plan Award
and the remainder of the Plan and any such Plan Award shall remain in full force
and effect.

 

10.           Changes in Capital Structure

 

Plan Awards granted under the Plan and any Plan Award Agreements, the maximum
number of shares of Stock subject to all Plan Awards and Incentive Stock Options
stated in Section 5(a) and the maximum number of shares of Stock with respect to
which any one person may be granted Plan Awards during any period stated in
Section 5(d) shall be subject to adjustment or substitution, as determined by
the Committee in its sole discretion, as to the number, price or kind of a share
of Stock or other consideration subject to such Plan Awards or as otherwise
determined by the Committee to be equitable (i) in the event of changes in the
outstanding Stock or in the capital structure of the Company by reason of stock
or extraordinary cash dividends, stock splits, reverse stock splits,
recapitalization, reorganizations, mergers, consolidations, combinations,
exchanges, or other relevant changes in capitalization occurring after the Date
of Grant of any such Plan Award or (ii) in the event of any change in applicable
laws or any change in circumstances which results in or would result in any
substantial dilution or enlargement of the rights granted to, or available for,
Participants, or which otherwise warrants equitable adjustment because it
interferes with the intended operation of the Plan.  Any adjustment in Incentive
Stock Options under this Section 10 shall be made only to the extent not
constituting a “modification” within the meaning of Section 424(h)(3) of the
Code, and any adjustments under this Section 10 shall be made in a manner which
does not adversely affect the exemption provided pursuant to Rule 16b-3 under
the Exchange Act.  Further, with respect to Plan Awards intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, such
adjustments or substitutions shall be made only to the extent that the Committee
determines that such adjustments or substitutions may be made without causing
the Company to be denied a tax deduction on account of Section 162(m) of the
Code.  The Company shall give each Participant notice of an adjustment hereunder
and, upon notice, such adjustment shall be conclusive and binding for all
purposes.

 

Notwithstanding the above, in the event of any of the following:

 

A.            The Company is merged or consolidated with another corporation or
entity and, in connection therewith, consideration is received by shareholders
of the Company in a form other than stock or other equity interests of the
surviving entity;

 

B.            All or substantially all of the assets of the Company are acquired
by another person;

 

C.            The reorganization or liquidation of the Company; or

 

D.            The Company shall enter into a written agreement to undergo an
event described in clauses A, B or C above,

 

then the Committee may, in its discretion and upon at least 10 days advance
notice to the affected persons, cancel any outstanding Plan Awards and pay to
the holders thereof, in cash or Stock, or any combination thereof, the value of
such Plan Awards based upon the price per share of Stock received or to be
received by other shareholders of the Company in the event.  The

 

18

--------------------------------------------------------------------------------


 

terms of this Section 10 may be varied by the Committee in any particular Plan
Award Agreement.

 

11.           Effect of Change in Control

 

Except to the extent reflected in a particular Plan Award Agreement or other
written agreement between the Company and a Participant:

 

(a)           In the event of a Change in Control, all Plan Awards shall become
immediately vested and exercisable and any restrictions applicable to shares of
Restricted Stock shall terminate with respect to 100 percent of the shares
subject to such Plan Award; provided, however, that no such vesting or
termination shall occur if provision has been made in writing in connection with
such transaction for (a) the continuation of the Plan and/or assumption of such
Plan Awards by a successor corporation (or a parent or subsidiary thereof) or
(b) the substitution for such Plan Awards of new options on Restricted Stock
awards covering the stock of a successor corporation (or a parent or subsidiary
thereof), with appropriate adjustments as to the number and kinds of shares and
exercise prices.  In the event of any such continuation, assumption or
substitution, the Plan and/or such Plan Awards shall continue in the manner and
under the terms so provided.

 

(b)           In addition, in the event of a Change in Control, the Committee
may in its discretion and upon at least 10 days’ advance notice to the affected
persons, cancel any outstanding Plan Awards and pay to the holders thereof, in
cash or stock, or any combination thereof, the value of such Plan Awards based
upon the price per share of Stock received or to be received by other
shareholders of the Company in the event.

 

(c)           The obligations of the Company under the Plan shall be binding
upon any successor corporation or organization resulting from the merger,
consolidation or other reorganization of the Company, or upon any successor
corporation or organization succeeding to substantially all of the assets and
business of the Company.  The Company agrees that it will make appropriate
provisions for the preservation of Participants’ rights under the Plan in any
agreement or plan which it may enter into or adopt to effect any such merger,
consolidation, reorganization or transfer of assets.

 

12.           Nonexclusivity of the Plan

 

Neither the adoption of this Plan by the Board nor the submission of this Plan
to the stockholders of the Company for approval shall be construed as creating
any limitations on the power of the Board to adopt such other incentive
arrangements as it may deem desirable, including, without limitation, the
granting of stock options otherwise than under this Plan, and such arrangements
may be either applicable generally or only in specific cases.

 

19

--------------------------------------------------------------------------------


 

13.           Amendments and Termination

 

(a)           Amendment and Termination of the Plan.  The Board may amend,
alter, suspend, discontinue, or terminate the Plan or any portion thereof at any
time; provided that no such amendment, alteration, suspension, discontinuation
or termination shall be made without shareholder approval if such approval is
necessary to comply with any tax or regulatory requirement applicable to the
Plan (including as necessary to prevent the Company from being denied a tax
deduction on account of Section 162(m) of the Code); and provided further that
any such amendment, alteration, suspension, discontinuance or termination that
would impair the rights of any Participant or any holder or beneficiary of any
Plan Award theretofore granted shall not to that extent be effective without the
consent of the affected Participant, holder or beneficiary.

 

(b)           Amendment of Plan Award Agreements.  The Committee may waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate, any Plan Award theretofore granted or the associated Plan
Award Agreement, prospectively or retroactively; provided that any such waiver,
amendment, alteration, suspension, discontinuance, cancellation or termination
that would impair the rights of any Participant in respect of any Plan Award
theretofore granted shall not to that extent be effective without the consent of
the affected Participant.

 

(c)           Repricing.  Notwithstanding any other provision of this Plan, no
amendment or modification of the Plan or of any Stock Option Agreement may lower
the exercise price of a previously granted award, nor may the Board, the
Committee or the Company cancel and regrant an Option with the effect of
repricing an Option, without in either case shareholder approval.

 

*       *       *

 

This plan was originally adopted as the “Veeco Instruments Inc. 2000 Stock
Option Plan” by the Board of Directors of Veeco Instruments Inc. on April 3,
2000 and approved by the stockholders of Veeco Instruments Inc. on May 12, 2000
and later amended with the approval of the Board of Directors and the
stockholders of Veeco Instruments Inc. on May 11, 2001, May 10, 2002 and May 11,
2003.  On March 30, 2004, the Board of Directors approved, subject to
stockholder approval, and on May 7, 2004, the stockholders of Veeco approved, an
amendment and restatement of this plan, including a change in the name of this
plan to the “Veeco Instruments Inc. 2000 Stock Incentive Plan.”

 

20

--------------------------------------------------------------------------------